DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. (U.S. Patent Application Publication 2015/0128525), in view of Romagnoli (U.S. Patent 4,506,495).  Bartoli shows an apparatus for making a capsule (0001) comprising a forming mold including a lower half and and an upper half provided with a plurality of stretching elements (Figure 3: see note below regarding intended use of stretching elements), a supplying means including a gripper (0085), and a preheating device (0046: heating plates/lamps are known heating devices (MPEP 2144.07)). Bartoli does not show using compressed air to deform the film material(s).  Romagnoli shows that it is known to have an apparatus for making an article which includes a conduit through which compressed air can be delivered inside the forming mold (Figure 2, element 19; Column 3, lines 35-39).  It would have been obvious to one of ordinary skill to use Romagnoli’s compressed air in order to deform Bartoli’s film because compressed air is a known method of deforming a film (MPEP 2144.07).

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 May 2022, with respect to Claims 1-5, 7-11, and 18-19 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 
With respect to Amended Claim 12, and its dependents 15 and 16, applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.  Applicant contends that Bartoli and Romagnoli do not suggest the amended Claim 12, however, the amended language is an intended function of the apparatus.  Therefore, applicant’s arguments are not persuasive because a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).  It is maintained that Bartoli and Romagnoli reasonably combine to suggest all of the structural limitations of the claim.
On this note, applicant argues that the combination of Bartoli and Romagnoli would change the principle of operation of the prior art being modified, but there is not evidence to support this assertion, and applicant’s arguments cannot take the place of evidence in the record (MPEP 2145). It is maintained that Bartoli and Romagnoli reasonably combine to suggest all of the structural limitations of the claim.

Allowable Subject Matter
Claims 1-5, 7-11, and 18-19 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742